On Motion for Rehearing.
MR. JUSTICE SMITH
delivered the opinion of the court.
Respondents’ counsel claim that the court overlooked the question whether the appellant’s counterclaim states facts sufficient to constitute a cause of action. In view of what is said in the last paragraph of the foregoing opinion, we do not think the learned counsel can consistently claim that it was the court which overlooked the question. We do not decide that the counterclaim is insufficient. It is too late to raise that question for the first time on motion for a rehearing.

Rehearing denied.

Mr. Chief Justice Brantly and Mr. Justice Holloway concur.